DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-5 in the reply filed on 04/20/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kiuchi et al. (US 5527502).
In re claim 1, Kiuchi, in figures 1-3, discloses a molded body, comprising: a first resin part (13); 5a metal part (8) that is covered by the first resin part and that has a protrusion portion (protrusions 9 are shown in figures 2-3) which protrudes from a first end portion of the first resin part; and a second resin part (resin filled in cavity 5 as shown in figure 1G) that has a second end portion which is positioned on an opposite side of the protrusion portion with respect to the first end portion in an extension direction of the protrusion portion and that covers the first resin part in a state 10where the first resin part protrudes in the extension direction (as shown in figures 1-3).
In re claim 2, Kiuchi, in figures 1-3, discloses that a portion of the first resin part that is positioned between the first end portion and the second end portion is formed in a flat surface (as seen in figures 1-2).
In re claim 3, Kiuchi, in figures 1-3, discloses that the first resin part separately covers each of a plurality of the metal parts, and the second resin part covers collectively the first resin part (as seen in the figures; see figures 1G-1H for best view).
In re claim 4, Kiuchi, in figures 1-3, discloses that the first resin part is attached to the metal part (as seen in figures 1-2).
In re claim 5, Kiuchi, in figures 1-3, discloses that the metal part is a bus bar (8) that is configured to electrically connect to an21 external electric source (inherent functionality). With respect to employing the device in an electric rotary machine, this limitation has not been given weight because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837